Citation Nr: 0924992	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  97-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 
percent for posttraumatic stress disorder.

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a skull fracture with headaches.

3.  Entitlement to an increased rating in excess of 10 
percent for neuropathy of the supraorbital nerve.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968, and from May 1971 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 1996, the RO denied an 
increased rating in excess of 50 percent for PTSD.  A January 
1997 rating action denied an increased rating for residuals 
of a skull fracture with headaches, and for neuropathy of the 
supraorbital nerve.  

This case was originally before the Board in September 2004, 
at which time it was remanded for additional development of 
the record.  Based on the receipt of additional evidence, the 
RO, by rating decision dated April 2005, granted an increased 
rating of 70 percent for PTSD.  An October 2005 rating action 
assigned January 1996 as the effective date for the award of 
the 70 percent rating for PTSD.  

In June, 2006, the Board again remanded the claim for 
additional development and to ensure due process.  The case 
is again before the Board for appellate consideration.

The issues of increased rating in excess of 10 percent for 
residuals of a skull fracture with headaches and increased 
rating in excess of 10 percent for neuropathy of the 
supraorbital nerve are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been manifested by nightmares and flashbacks, but has not 
resulted in virtual isolation in the community; has not 
manifested totally incapacitating psychoneurotic symptoms; 
has not rendered the Veteran demonstrably unable to obtain or 
retain employment; and has not manifested total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met for any period of increased rating claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  The notice requirements of the VCAA require 
VA to notify a veteran of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2008).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. January 37 (2008), which is relevant to 
this case.  For an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  

In letters dated in June 2003, September 2004, June 2006, 
January 2007, May 2007, and September 2008, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claims for increased rating, to 
include what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  In addition, the June 2006 letter advised 
the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of impairment for his 
claimed conditions, and the effect that the conditions have 
on his employment and daily life.  The notice also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a higher rating.  The letter 
also advised the Veteran of how the VA assigns an effective 
date and the type of evidence which impacts such.  The case 
was last readjudicated in January 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private 
medical records, the reports of VA examinations, and the 
testimony of the Veteran at a hearing at the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran and the appellant have 
been active participants in the claims process by providing 
medical evidence and personal hearing testimony from the 
Veteran as to his symptomatology and the impact of such on 
his functioning at a personal hearing.  For example, at the 
September 1997 personal hearing, the Veteran testified about 
his latest employment, how his specific PTSD symptoms that 
included nightmares, anger, depression, confusion, difficulty 
concentrating, memory problems, difficulty following 
directions, distrust of people, relational problems affected 
the ability to perform his job, and resulted frequent job 
changes.  Thus, the Veteran and appellant have been provided 
with a meaningful opportunity to participate in the claims 
process and have done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  

Increased Rating Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community.  Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior.  Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The has In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
United States Court of Appeals for Veterans Claims (Court) 
furnished guidance concerning the effect of an intervening 
change in VA regulations while an appeal is pending.  The 
Court held that, "where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and we hold 
will apply."  The General Counsel of the VA concluded that 
it would have to be determined on a case-by-case basis, 
whether the amended regulation, as applied to the evidence in 
each case, was more beneficial to the claimant than the prior 
provisions. VAOPGCPREC 11-97.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF Score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or where there 
is major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  See DSM-IV; see 
also 38 C.F.R. §§ 4.125, 4.126 (2008).  While the Rating 
Schedule does indicate that the rating agency must be 
familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. 
§ 4.130 (2008).  

The evidence supporting Veteran's claim includes statements 
and some of the medical findings of record.  In this regard, 
the Board notes that a private psychologist characterized the 
Veteran's symptoms as severe in July 1996.  On VA psychiatric 
examination in August 1996, the Veteran related that he 
continued to have dreams and nightmares of Vietnam, as well 
as intrusive memories.  His mood and affect were depressed, 
and there was evidence for episodic suicidal ideation.  He 
had only limited insight.  The examiner diagnosed PTSD, and 
assigned a Global Assessment of Functioning score of 34.  The 
Veteran's marriage was described as shaky on the October 1997 
VA psychiatric examination.  His sleep, appetite and 
concentration were described as poor.  

In an August 2003 letter, the private psychologist stated 
that he had treated the Veteran since January 1996.  He noted 
that the Veteran continued to manifest symptoms of depression 
and anxiety.  He observed that the Veteran was unable to 
complete a program to assist him in establishing a business 
due to an inability to focus.  The psychologist added that 
the Veteran continued to suffer severe disruption in his 
ability to maintain concentration, and suffered from 
flashbacks, nightmares and headaches.  Continued 
psychotherapy was deemed imperative.

The Veteran was again afforded a psychiatric examination by 
VA in September 2004.  He stated that he had no friends, and 
was a loner by choice.  He appeared to be quite socially 
avoidant, and indicated that being in crowds of people made 
him feel very nervous or anxious.  On mental status 
evaluation, the Veteran described himself as confused and 
depressed.  He reported symptoms of anxiety attacks, noting 
that one day, he saw a parade with Vietnam Veterans and he 
became so overwhelmed that he began to cry and had to leave.  
He said his sleep was lousy and that his energy level was 
low.  The Veteran also indicated that he had low self-esteem.  
He described great regret and remorse about aspects of his 
life.  He reported feelings of hopelessness and 
worthlessness.  He claimed that he thought about Vietnam 
every day.  The diagnoses included PTSD and avoidant 
personality disorder.  The examiner commented that the 
Veteran was seriously impaired in his overall functioning.  

Finally, VA outpatient treatment records reflect that the 
Veteran has been seen for PTSD from 2004 to 2008.  He 
reported daily recollections of his wartime service in 
January 2005.  He related that he was almost completely 
estranged from his daughter and her spouse in January 2007.  
In April 2008, he reported intrusive thoughts, combat-related 
nightmares, and that he often felt anxious, depressed and 
helpless.  His daughter was living with him and the home 
situation created more tension, as he often ruminated about 
the safety of his daughter and her children.  The examiner 
noted that the Veteran had an extreme sense of guilt and 
sadness.  

The evidence against the Veteran's claim includes the medical 
findings of record.  Throughout the entire course of the 
appeal, the findings simply do not warrant a rating in excess 
of 70 percent.  The Board points out that the Veteran's 
private psychologist noted in July 1996 that, with therapy, 
the Veteran's progress had been quite satisfactory, with 
improvement in sleep, appetite, communication, anxiety coping 
skills, impulse control, the frequency and intensity of 
flashbacks, and his general affect.  While it was indicated 
that he needed to continue therapy, the examiner concluded 
that PTSD was severe, and assigned a Global Assessment of 
Functioning score of 49.  The October 1997 VA psychiatric 
examination showed that the Veteran's thought process was 
logical and organized.  He had no audio and visual 
hallucinations or delusions.  He was alert and oriented, and 
there was no suicidal or homicidal ideation.  A Global 
Assessment of Functioning score of 65 was assigned.  

In an August 2003 letter, the Veteran's private psychologist 
noted that he had continued to treat the Veteran and that, 
while he manifested symptoms of depression and anxiety, the 
Veteran had made progress in the same areas noted above.  
PTSD was again characterized as severe, and the examiner 
assigned a Global Assessment of Functioning score of 49.  

In addition, the September 2004 VA psychiatric examination 
revealed that the Veteran had good hygiene and grooming.  His 
speech was logical and focused.  He denied being emotionally 
labile or moody.  The examiner assigned a Global Assessment 
of Functioning score of 49.  

The Board acknowledges that VA outpatient treatment records 
from 2004 to 2008 reflect treatment for symptoms of PTSD.  
The fact remains, however, that the Global Assessment of 
Functioning scores noted for the service-connected PTSD 
symptomatology have ranged from 50 to 60.  

In sum, the weight of the evidence demonstrates that the 
Veteran's PTSD does not for any period meet or more nearly 
approximate either the old or new rating criteria for PTSD 
for a 100 percent rating.  The evidence shows that, 
throughout the rating period on appeal, the Veteran's PTSD 
has been manifested by nightmares and flashbacks, but has not 
resulted in virtual isolation in the community; has not 
manifested totally incapacitating psychoneurotic symptoms; 
and has not rendered the Veteran demonstrably unable to 
obtain or retain employment; and has not manifested total 
occupational and social impairment.  He does not have 
hallucinations, and he had episodic suicidal ideation only at 
the August 1996 VA examination.  As noted above, the next VA 
psychiatric examination, conducted in October 1997, showed 
that suicidal ideation was not present.  

The Veteran has not for any period manifested the symptoms 
necessary for a 100 percent rating.  The Board concludes that 
the specifically reported symptoms and the clinical findings 
of record are of greater probative value than the Veteran's 
more general characterizations regarding the severity of his 
PTSD.  Accordingly, the Board finds that the preponderance of 
the evidence is against the claim for a rating in excess of 
70 percent for PTSD for any period of increased rating claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased rating in excess of 70 percent for PTSD is 
denied.


REMAND

The appellant also asserts that an increased rating in excess 
of 10 percent is warranted for residuals of a skull fracture 
with headaches, and that an increased rating in excess of 10 
percent is warranted for neuropathy of the supraorbital 
nerve.  

In its September 2004 remand, the Board summarized the 
confusing procedural history regarding how the Veteran's 
service-connected residuals of a skull fracture have been 
characterized.  It was indicated that sometimes a scar was 
included as part of the service-connected disability, but not 
at all times.  The RO was directed to explain why a scar was 
listed as a residual of the skull fracture with headaches.  
It does not appear that this was accomplished.  

With respect to the claim for an increased rating for 
neuropathy of the supraorbital nerve, the Board notes that, 
in the September 2004 remand, the RO was directed to consider 
Diagnostic Code 8205.  The June 2006 Board remand noted that 
the RO had not issued a supplemental statement of the case 
following the development accomplished in conjunction with 
the initial remand.  Inadvertently, the Board directed the RO 
to consider Diagnostic Code 8025, and that is what the RO did 
in the supplemental statement of the case issued in January 
2009.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the Veteran was most recently 
examined for his skull fracture residuals and neuropathy of 
the supraorbital nerve in 2004.  The Court has held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. at 632.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the issues of increased rating in excess of 10 
percent for residuals of a skull fracture with headaches, and 
an increased rating in excess of 10 percent for neuropathy of 
the supraorbital nerve are REMANDED to the RO/AMC for action 
as follows:

1.  The RO/AMC should contact the 
appellant and request that she furnish 
the names, addresses, and dates of 
treatment of all medical providers from 
whom the Veteran has received treatment 
for the residuals of a skull fracture 
with headaches, and for neuropathy of the 
supraorbital nerve since 2008.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran, and which have not already been 
associated with the claims folder.  
Additionally, VA treatment records since 
November 2008 should be obtained.

2.  The RO/AMC should schedule the 
Veteran for a VA neurological examination 
to determine the nature and severity of 
the residuals of a skull fracture with 
headaches, and neuropathy of the 
supraorbital nerve.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the appellant's claims 
for increased rating in excess of 10 
percent for residuals of a skull fracture 
with headaches, and an increased rating 
in excess of 10 percent for neuropathy of 
the supraorbital nerve, may be granted.  
The RO/AMC should clarify why a scar is 
listed as a residual of the skull 
fracture with headaches.  If the 
increased rating claims remain denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
supplemental statement of the case must 
include the provisions of Diagnostic Code 
8205.  The case should then be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran by 
further developing his claims for increased rating.  The 
Veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


